                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

ELISHA A. BURCH,                              )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )   CIVIL ACTION NO. 2:19-CV-929-WHA
                                              )
ELMORE COUNTY JAIL, et al.,                   )
                                              )
       Defendants.                            )

                                              ORDER

       Before the court is the Recommendation of the Magistrate Judge entered December 11,

2019. Doc. 4. There being no timely objection filed to the Recommendation, and based on an

independent review of the record, it is ORDERED as follows:

       1. The Recommendation of the Magistrate Judge is ADOPTED;

       2. This case is DISMISSED with prejudice prior to service of process under 28 U.S.C. §

1915(e)(2)(B)(i).

       A Final Judgment will be entered separately.

       Done, this 15th day of January 2020.




                                      /s/ W. Harold Albritton
                                    W. HAROLD ALBRITTON
                                    SENIOR UNITED STATES DISTRICT JUDGE
